DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 27 August 2021.  The amendments to the claims, specification, drawings, abstract, and title are entered.  Claims 1-3, 5-13, and 15-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claims 8, 11, 18, and 19.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank DiGiglio (Reg. No. 31,346) on 19 October 2021.

The claims have been amended as follows: 
In claim 8, “a steam generator sealing member brought into close contact with to the outlet of the steam generator to perform sealing” was changed to -- a steam generator sealing member that enables sealing with the outlet of the steam generator --.
In claim 11, at line 19, “the other surface” was changed to -- an other surface --.

In claim 19, at line 12, the phrase “according to claim 1” was deleted.
In claim 19, at line 18, “step generator” was changed to -- steam generator --.

Allowable Subject Matter
Claims 1-3, 5-13, 15-20 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646